Citation Nr: 1328475	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-19 316	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Oakland, California


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a special home adaptation grant.  


REPRESENTATION

Appellant (the Veteran) is represented by: California 
Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 
1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2009 rating decision of the RO in 
Oakland, California.

In reviewing this case the Board has not only reviewed the 
physical claims file, but also the file on the "Virtual VA" 
system to insure a total review of the evidence.  


FINDING OF FACT

The evidence supporting that the Veteran's permanent and 
total service-connected disability results in the loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair 
is in relative equipoise with the evidence against the 
claim.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a certificate of eligibility for specially 
adapted housing are met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 
3.159, 3.809 (2012).

2.  The claim of entitlement to a special home adaptation 
grant lacks legal merit.  38 U.S.C.A. § 2101 (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.809a (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Specially adapted housing is available to a veteran who has 
a permanent and total service-connected disability due to: 
(1) The loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) Blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) The loss or 
loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, or (4) 
The loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (5) The loss or loss of use of both upper 
extremities such as to preclude use of the arms at or above 
the elbow, or (6) Full thickness or subdermal burns that 
have resulted in contractures with limitation of motion of 
two or more extremities or of at least one extremity and the 
trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b).

The phrase 'preclude locomotion' is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(c).

During the course of this claim, VA regulations for 
specially adapted housing and special home adaptation grants 
were revised.  Effective October 25, 2010, 38 C.F.R. § 3.809 
was amended to include provisions (5) and (6) above.  See 75 
Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 
3.809(a), (b).  As these provisions are not pertinent to the 
Veteran's specific disabilities, a discussion of the various 
effective dates governing the amended provisions is not 
necessary.  

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he/she has compensation based on 
permanent and total service-connected disability that: 
includes the anatomical loss or loss of use of both hands, 
or is due to blindness in both eyes with 5/200 visual acuity 
or less, or deep partial thickness burns that have resulted 
in contractures with limitation of motion of two or more 
extremities or of at least one extremity and the trunk, or 
full thickness or subdermal burns that have resulted in 
contracture(s) with limitation of motion of one or more 
extremities or the trunk, or residuals of an inhalation 
injury (including, but not limited to, pulmonary fibrosis, 
asthma, and chronic obstructive pulmonary disease).  38 
C.F.R. § 3.809a(b).  The assistance referred to in this 
section will not be available to any veteran more than once.  
38 C.F.R. § 3.809a(a).

The Veteran is assigned a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective March 24, 2004.  A veteran's 
receipt of a TDIU satisfies the prerequisite of a permanent 
and total rating for purposes of receipt of Chapter 11 
compensation benefits, including as to eligibility for 
financial assistance in the acquisition of specially adapted 
housing.  See VAOPGCPREC 94-90.  Thus, even though he does 
not have a single disability that is rated as 100 percent 
disabling, the Veteran is determined to satisfy the 
requirement of a permanent and total service-connected 
disability.

After a review of all of the evidence, the Board finds that 
the evidence tending to show that the Veteran has lost the 
use of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, is in relative equipoise with the evidence 
against such a finding.  

In denying the claim, the RO cited several notations in the 
Veteran's clinical records to the effect that the Veteran 
was trying not to use a wheelchair or scooter as much or as 
often, and was instead walking, or being encouraged to walk, 
in order to maintain muscle tone.  However, the RO appears 
to have applied the incorrect standard for loss of use of 
the lower extremities, as it cited the standard for loss of 
use found under the provisions governing special monthly 
compensation, see 38 C.F.R. § 3.350(a)(2)(i) (loss of use of 
a hand or a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance).  

The provisions governing a certificate of eligibility for 
specially adapted housing provide their own definition of 
loss of use of the lower extremities.  Application of the 
more stringent standard contained in 38 C.F.R. 
§ 3.350(a)(2)(i), which governs an entirely separate 
benefit, was not appropriate in this case.  

Regarding references to the Veteran walking or being 
encouraged to walk, the Board simply notes that none of 
these references asserts or implies that the Veteran was 
walking unassisted by braces, crutches, or canes.  The 
pertinent regulation does not require the use of a 
wheelchair in order to obtain the benefit, and none of the 
references cited by the RO suggests that the Veteran was 
walking unassisted.  Indeed, the clinical and lay evidence 
indicates that the Veteran uses a wheelchair, braces, 
crutches or canes as a normal mode of locomotion.  

An April 14, 2006 hospital discharge summary notes that 
exercise helps the Veteran's back pain, specifically 
walking; however, the same note reveals that the Veteran 
walks with a cane, and that a consultation had been placed 
for the Veteran to be evaluated for a 4-wheel walker with a 
seat.  It was noted that the Veteran requires a "big boy" 
walker because of his size and for safety.  

A July 2008 general medicine clinic note reveals that the 
Veteran slipped and fell on a wet deck while watering 
plants.  A March 2009 VA general medicine clinic note 
reveals that, during the examination, the Veteran was in a 
wheelchair and got up with difficulty.  The examiner 
described the Veteran as "wheel chair bound for the most 
part."  

A January 2008 letter from a Vet Center counselor notes that 
the Veteran struggles with standing, sitting, and walking.  
The counselor reported that "I have always seen him with 
some form of support such as cane, walker, or his electric 
wheelchair."  

In addition, a May 2009 letter from a friend of the Veteran 
provides competent and credible evidence regarding the 
Veteran's reliance on assistive devices.  W.R.C. noted that 
the Veteran could barely walk and that the only way he can 
get around is with a walker.  

A medical opinion was requested, apparently by the Veteran, 
from a VA physician, in May 2009.  The May 2009 note 
indicates the belief on the part of the VA physician that 
she was being asked to verify that the Veteran had lost the 
use of both legs.  She noted that she was unable to verify 
this and that this was really not a true statement.  She 
noted that, while she supports the benefit the Veteran is 
seeking, she could not state that the Veteran had "lost the 
use of both legs."  

As set out above, the regulations do not require the actual 
loss of use of both legs in order to obtain a certificate of 
eligibility for specially adapted housing.  They essentially 
require that braces, crutches, canes, or a wheelchair, are 
necessary.  Accordingly, the finding of the VA physician 
that the Veteran has not lost the use of both legs is not 
material to the issue.  The Board finds it significant that 
the VA physician noted that she supports the Veteran's 
efforts to obtain a certificate of eligibility for specially 
adapted housing and that the Veteran has difficulty walking 
and relies on the use of a scooter and/or walker.  

The evidence which weighs most heavily against the Veteran's 
claim was submitted by the Veteran himself.  The reason is 
unclear, but the Veteran submitted photographs, apparently 
taken of him, walking behind a lawnmower.  There is no 
notation as to when the photos were taken.  The photographs 
do not reveal any assistive devices being used.  The Board 
will not speculate as to whether the handle of the lawnmower 
provides any meaningful support or stability.  The Board 
finds that there is significant evidence that the Veteran 
routinely uses a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, and that he is unstable on his 
feet without assistive devices.  The fact that he may be 
capable of limited unassisted locomotion does not preclude 
entitlement to the benefits sought.  As set out above, the 
regulations specifically contemplate that "occasional 
locomotion by other methods may be possible."  See 38 C.F.R. 
§ 3.809(c).  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of this claim; 
however, such development would not materially assist the 
Board in this determination.  Under the benefit-of-the-doubt 
rule, the factual evidence need not show a certainty of 
entitlement to a benefit.  Instead, where there exists an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also 
Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds that the evidence in favor of the claim is 
in relative equipoise with the evidence against the claim.  
The benefit of all reasonable doubt is resolved in the 
Veteran's favor.  

Turning to the matter of entitlement to a grant for special 
home adaptations, there is no dispute of fact regarding the 
pertinent criteria here.  As mentioned above, a Veteran is 
not eligible for a home adaptation grant if he is entitled 
to a certificate of eligibility in acquiring specially 
adapted housing.  Thus, as the Veteran has been granted such 
entitlement, eligibility for a home adaptation grant must be 
denied.  38 C.F.R. § 3.809a, Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board notes that, while the RO did not directly address 
the question of entitlement to a special home adaptation 
grant in the April 2009 rating decision, due to the 
interrelated nature of benefits under 38 C.F.R. §§ 3.809, 
3.809a, and due to the RO's denial of benefits under 
38 C.F.R. § 3.809, the RO should have addressed potential 
entitlement to benefits under 38 C.F.R. § 3.809a.  The Board 
finds that there is no prejudice in the Board's adjudication 
of the issue, as the Board has found that, in light of the 
grant of benefits under 38 C.F.R. § 3.809, there is no 
dispute of fact as to entitlement under 38 C.F.R. § 3.809a; 
rather, the issue is being denied due to lack of legal 
merit.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby). 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As 
the Board is granting a certificate of eligibility for 
specially adapted housing, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 
Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004 
(the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

Regarding the special home adaptation grant, VCAA notice is 
not required when, as a matter of law, entitlement to the 
benefit claimed cannot be established.  See Smith v. Gober, 
14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. § 3.159(d)(3) (VA 
will refrain from or discontinue assistance with regard to a 
claim requesting a benefit to which the claimant is not 
entitled as a matter of law).  

ORDER

A certificate of eligibility for specially adapted housing 
is granted.  

A special home adaptation grant is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


